DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application has a provisional application 62/909,783 filed on 10/3/2019. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TAIWAN 109125882, filed on 7/30/2020.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/11/2021, 6/1/2021, 7/2/2021, 7/28/2021, 8/11/2021, 9/21/2021, 11/18/2021, and 3/9/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al. (US 2019/0174232 A1, hereinafter Tong).

Regarding claim 1:
Tong teaches a multi-member Bluetooth device (100) (see, Tong: Figs. 1A and 1B, Primary wireless headphone 104 and Secondary wireless headphone 106) utilized to operably conduct data transmission with a remote Bluetooth device (102) (see, Tong: Figs. 1A and 1B, Audio source 102), the multi-member Bluetooth device (100) comprising: 
a main Bluetooth circuit (110) (see, Tong: Figs. 1A and 1B and Fig. 2, Primary wireless headphone 104), comprising: a first Bluetooth communication circuit (111) (see, Tong: Fig. 2 and para. [0044], antenna 208, high RF module 210, and low RF module 212); a first packet parsing circuit (113), arranged to operably parse packets received by the first Bluetooth communication circuit (111) (see, Tong: Fig. 2 and para. [0044] [0046], physical layer module 214 and MAC layer module 216); and a first control circuit (117) (see, Tong: Fig. 2 and para. [0044], host controller interface (HCI) 218 and control module 220), coupled with the first Bluetooth communication circuit (111) and the first packet parsing circuit (113); and 
an auxiliary Bluetooth circuit (120) (see, Tong: Figs. 1A and 1B and Fig. 2, Secondary wireless headphone 106), arranged to selectably operate at a sniffing mode or a relay mode, the auxiliary Bluetooth circuit (120) comprising: 
a second Bluetooth communication circuit (121) (see, Tong: Fig. 2 and para. [0049], antenna 222, high RF module 224, and low RF module 226); 
a second packet parsing circuit (123), arranged to operably parse packets received by the second Bluetooth communication circuit (121) (see, Tong: Fig. 2 and para. [0049] [0050], physical layer module 228 and MAC layer module 230); and a second control circuit (127) (see, Tong: Fig. 2 and para. [0049], host controller interface (HCI) 232 and control module 234), coupled with the second Bluetooth communication circuit (121) and the second packet parsing circuit (123); 
wherein in a period during which the auxiliary Bluetooth circuit (120) operates at the relay mode (see, Tong: para. [0026] teaches wherein “The primary and secondary wireless headphones can switch their operation modes (e.g., node mode and snoop mode)”. Fig. 1A teaches wherein the secondary wireless headphone 106 operates in a node mode (equivalent to a relay mode).), the first control circuit (117) utilizes the first Bluetooth communication circuit (111) to receive packets transmitted from the remote Bluetooth device (102) (see, Tong: para. [0029] teaches wherein “Audio source 102” (equivalent to the remote Bluetooth device 102) “may transmit audio information (e.g., in data packets) … to primary wireless headphone 104”), and utilizes the first Bluetooth communication circuit (111) to forward received packets to the auxiliary Bluetooth circuit (120) (see, Tong: para. [0031] teaches wherein “Primary wireless headphone 104 may transmit audio information (e.g., in data packets) … to secondary wireless headphone 106”), and the second control circuit (127) utilizes the second Bluetooth communication circuit (121) to receive packets forwarded from the first Bluetooth communication circuit (111) (see, Tong: para. [0031] teaches wherein “the audio information transmitted from primary wireless headphone 104 to secondary wireless headphone 106 may be one of the left-channel or right-channel audio information depending on whether secondary wireless headphone 106 is configured as a left-channel headphone or a right-channel headphone.”), but the second control circuit (127) does not utilize the second Bluetooth communication circuit (121) to sniff packets issued from the remote Bluetooth device (102) (see, Tong: para. [0031] teaches wherein “Secondary wireless headphone 106 may not communicate with audio source 102 directly, but instead, receive audio information forwarded by primary wireless headphone 104.”); 
in a situation of that a signal reception quality indicator of the second Bluetooth communication circuit (121) is superior to a predetermined indicator value, the auxiliary Bluetooth circuit (120) switches from the relay mode to the sniffing mode (see, Tong: para. [0047] teaches wherein “the control module 200 may control primary wireless headphone 104 to switch to the snoop mode … or to the secondary mode … to become a “secondary” headphone. In some embodiments, control module 220 may determine whether to switch the operation mode of primary wireless headphone 104 based on one or more parameters associated with … secondary wireless headphone 106, such as signal quality and/or power consumption. In one example, control module 220 may determine whether the signal quality (e.g., signal-to-noise radio (SNR) or received signal strength indicator (RSSI) is above a threshold and cause primary wireless headphone 104 to switch to the snoop mode when the signal quality becomes better than the signal quality of secondary wireless headphone 106. That is, in some embodiments, the wireless headphone with the relatively poor signal quality may be used as the primary wireless headphone working in the normal mode, while the wireless headphone with the relatively good signal quality may be used as the secondary wireless headphone working in the snoop mode.” This means that when the signal quality of the secondary wireless headphone is above a threshold (e.g., a predetermined indicator value), the secondary wireless headphone is working in the snoop mode as shown in Fig. 1B. Also, it is clear from the teachings of the Tong in para. [0047] that the roles and operation modes between the primary and the secondary wireless headphones can be switched by the control module based on one or more parameters associated with primary wireless headphone 104 and/or secondary wireless headphone 106, such as signal quality.); and 
in a period during which the auxiliary Bluetooth circuit (120) operates at the sniffing mode (see, Tong: para. [0026] teaches wherein “The primary and secondary wireless headphones can switch their operation modes (e.g., node mode and snoop mode)”. Fig. 1B teaches wherein the secondary wireless headphone 106 operates in a snoop mode (equivalent to a sniffing mode).), the first control circuit (117) utilizes the first Bluetooth communication circuit (111) to receive the packets transmitted from the remote Bluetooth device (102), and the second control circuit (127) utilizes the second Bluetooth communication circuit (121) to sniff the packets issued from the remote Bluetooth device (102) (see, Tong: para. [0034] teaches wherein “As shown in Fig. 1B, bidirectional communication between audio source 102 and primary wireless headphone 104 and between audio source 102 and secondary wireless headphone 106. … That is, primary wireless headphone 104 may work in the normal mode.” Para. [0035] teaches wherein “a snoop bidirectional short-range wireless link may be established between audio source 102 and secondary wireless headphone 106. … In the snoop mode, secondary wireless headphone 106 may snoop (also known as listen or otherwise eavesdrop) the communication between audio source 102 and primary wireless headphone 104 over the normal short-range wireless link.”).

Regarding claim 2:
As discussed above, Tong teaches all limitations in claim 1.
	Tong further teaches wherein the second control circuit (127) calculates the signal reception quality indicator, and the first control circuit (117) or the second control circuit (127) compares the signal reception quality indicator with the predetermined indicator value (see, Tong: para. [0047] teaches wherein “control module 220 may determine whether the signal quality (e.g., signal-to-noise ratio (SNR) or received signal strength indicator (RSSI) is above a threshold”. Para. [0050] teaches wherein “secondary wireless headphone 106 has the same hardware structures as primary wireless headphone 104. The functions of each module mentioned above in secondary wireless headphone 106 are the same as the counterparts in primary wireless headphone 104”. Therefore, the control module in both primary wireless headphone (i.e., control module 220) and secondary wireless headphone (i.e., control module 234) determines whether the signal quality is above a threshold (e.g., a predetermined indicator value).).

Regarding claim 4:
As discussed above, Tong teaches all limitations in claim 2.
	Tong further teaches wherein the second control circuit (127) is further arranged to operably transmit the signal reception quality indicator to the first Bluetooth communication circuit (111) through the second Bluetooth communication circuit (121), and the first control circuit (117) is further arranged to operably compare the signal reception quality indicator with the predetermined indicator value (see, Tong: para. [0047] teaches wherein “control module 220 may determine whether to switch the operation mode of primary wireless headphone 104” (thereby, switching the operation mode of secondary wireless headphone 106 as well) “based on one or more parameters associated with primary wireless headphone 104 and/or secondary wireless headphone 106, such as signal quality and/or power consumption. In one example, control module 220 may determine whether the signal quality (e.g., signal-to-noise ratio (SNR) or received signal strength indicator (RSSI)) is above a threshold” (equivalent to the predetermined indicator value). Therefore, although it is not explicitly recited by Tong, it is implied that the control module of the primary wireless headphone 104 knows/receives the signal qualify of the secondary wireless headphone 106 (i.e., the secondary wireless headphone 106 transmits the measured signal quality to the primary wireless headphone 104), such that control module 220 of the primary wireless headphone 104 can determine whether to switch the operation mode of the primary wireless headphone from a normal mode to a snoop mode, thereby switching the operation mode of the secondary wireless headphone from a normal mode (e.g., relay mode) to a snoop mode, as well, as shown in Fig. 1B.); 
wherein if the signal reception quality indicator is superior to the predetermined indicator value (see, Tong: para. [0047] teaches wherein “… and cause primary wireless headphone 104 to switch to the snoop mode when the signal quality becomes better than the signal quality of secondary wireless headphone 106.”), the first control circuit (117) transmits a mode-switching instruction to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111), so as to instruct the auxiliary Bluetooth circuit (120) to switch from the relay mode to the sniffing mode (see, Tong: para. [0050] teaches wherein “To enable secondary wireless headphone 106 to work in the snoop mode or the secondary mode, …, low RF module 212 of primary wireless headphone 104 may transmit to low RF module 226 of secondary wireless headphone 106, link information associated with the short-range wireless link between audio source 102 and primary wireless headphone 104. The link information” (equivalent to the mode-switching instruction) “may include any parameters necessary for enabling secondary wireless headphone 106 to snoop the communications between audio source 102 and primary wireless headphone 104, such as the address of audio source 102 (e.g., the IP address or MAC address) and the encryption parameters and FHSS parameters used between audio source 102 and primary wireless headphone 104.”).

Regarding claim 6:
	Claim 6 is directed towards a main Bluetooth circuit (110) of a multi-member Bluetooth device (100) utilized to operably conduct data transmission with a remote Bluetooth device (102) and comprising the main Bluetooth circuit (110) and an auxiliary Bluetooth circuit (120) which selectably operates at a sniffing mode or a relay mode, the main Bluetooth circuit (110) comprising the same elements and functions of the main Bluetooth circuit of claim 1. As such, claim 6 is rejected under similar rationale to claim 1.

Regarding claim 7:
	Claim 7 is directed towards the apparatus of claim 6 that is further limited to perform the similar features to claim 2. As such, claim 7 is rejected under similar rationale to claim 2.

Regarding claim 9:
	Claim 9 is directed towards the apparatus of claim 7 that is further limited to perform the similar features to claim 4. As such, claim 9 is rejected under similar rationale to claim 4.

Regarding claim 11:
	Claim 11 is directed towards an auxiliary Bluetooth circuit (120) of a multi-member Bluetooth device (100) utilized to operably conduct data transmission with a remote Bluetooth device (102) and comprising a main Bluetooth circuit (110) and the auxiliary Bluetooth circuit (120), the auxiliary Bluetooth circuit (120) comprising the same elements and functions of the auxiliary Bluetooth circuit of claim 1. As such, claim 11 is rejected under similar rationale to claim 1

Regarding claim 12:
	Claim 12 is directed towards the apparatus of claim 11 that is further limited to perform the similar features to claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 14:
Claim 14 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 4. As such, claim 14 is rejected under similar rationale to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tong.

Regarding claim 3: 
As discussed above, Tong teaches all limitations in claim 2.
	Tong further teaches wherein the second control circuit (127) arranged to operably compare the signal reception quality indicator with the predetermined indicator value (see, Tong: para. [0050] teaches wherein “the secondary wireless headphone 106 has the same hardware structures as primary wireless headphone 104. The functions of each module mentioned above in secondary wireless headphone 106 are the same as the counterparts in primary wireless headphone 104.” Para. [0047] teaches wherein “control module … may determine whether the signal quality (e.g., signal-to-noise ratio (SNR) or received signal strength indicator (RSSI) is above a threshold” (equivalent to the predetermined indicator value). As such, Tong teaches both control module 220 of the primary wireless headphone 104 and the control module 234 of the secondary wireless headphone 106 can compare the signal reception quality indicator with the predetermined indicator value.); 
wherein if the signal reception quality indicator is superior to the predetermined indicator value, the second control circuit (127) transmits a mode-switching request to the first Bluetooth communication circuit (111) through the second Bluetooth communication circuit (121) so as to request the main Bluetooth circuit (110) to permit the auxiliary Bluetooth circuit (120) to switch from the relay mode to the sniffing mode (see, Tong: para. [0056] teaches wherein “As shown in FIGS. 4A and 4B, the transmission of the ACL link information may be triggered in response to receiving an instruction (switch start)” (equivalent to the mode-switching request from the secondary wireless headphone 106 to the primary wireless headphone 104) “to switch operation modes of primary and secondary wireless headphones 104 and 106, for example when certain conditions are met” Para. [0065] teaches wherein “link information associated with the first short-range wireless link is transmitted by primary wireless headphone 104 to secondary wireless headphone 106.” (equivalent to the main Bluetooth circuit (110) to permit the auxiliary Bluetooth circuit (120) to switch from the relay mode to the sniffing mode). Para. [0065] teaches wherein the “secondary wireless headphone 106 receives the SCO link information from primary wireless headphone 104 and establishes a second SCO link based on the SCO link information by, for example, … setting up the communication environment to initiate the communication snooping.”).
Although it is not explicitly disclosed by Tong, the mode switch of the secondary wireless headphone 105 can be triggered (i.e., requested) by sending an instruction to the primary wireless headphone (thereby, the primary wireless headphone 104 receiving the instruction (switch start)) wherein the primary wireless headphone, in response to receiving the instruction, to permit (that is, transmitting the SCO link information to the secondary wireless headphone 106) the secondary wireless headphone to switch from the normal node (equivalent to the relay mode) to the snoop mode (equivalent to the sniffing mode) wherein the secondary wireless headphone to initiate the communication snooping as taught in para. [0066].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Tong in order to enable secondary wireless headphone 106 work in the snoop mode by transmitting, by primary wireless headphone 104 to secondary wireless headphone 106, link information associated with the normal short-range wireless link between audio source 102 and primary wireless headphone 104 (see, Tong: Para. [0036-0037]). 

Regarding claim 8:
	Claim 8 is directed towards the apparatus of claim 7 that is further limited to perform the similar features to claim 3. As such, claim 8 is rejected under similar rationale to claim 3.

Regarding claim 13:
Claim 13 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Hsu (US 2019/0349682 A1, hereinafter Hsu).

Regarding claim 5:
As discussed above, Tong teaches all limitations in claim 2.
Tong does not explicitly teach wherein in the period during the auxiliary Bluetooth circuit (120) operates at the sniffing mode, the first control circuit (117) is further arranged to operably transmit the packets issued from the remote Bluetooth device (102) but missed by the second Bluetooth communication circuit (121) to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111).
In the same field of endeavor, Hsu teaches wherein in the period during the auxiliary Bluetooth circuit (120) operates at the sniffing mode, the first control circuit (117) is further arranged to operably transmit the packets issued from the remote Bluetooth device (102) but missed by the second Bluetooth communication circuit (121) to the second Bluetooth communication circuit (121) through the first Bluetooth communication circuit (111) (see, Hsu: para. [0014] teaches wherein “In some embodiments are primary device, such as a primary speaker, may receive data packets (e.g., audio packets) transmitted from a media source via a first communication link (e.g., a wireless communication link). Further, a secondary device, such as a secondary speaker, may capture ("sniff'') the data packets transmitted from the media source to the primary device. Further, any data packets transmitted by the media source and missed by the secondary device may be identified (e.g., via the primary device and/or the secondary device) and transmitted from the primary device to the secondary device via a second communication link (e.g., a wireless communication link).”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tong to include the teachings of Hsu in order to compensate for failing to capture wirelessly transmitted data packets in multi-speaker audio systems (see, Hsu: para. [0014]). 

Regarding claim 10:
	Claim 10 is directed towards the apparatus of claim 7 that is further limited to perform the similar features to claim 5. As such, claim 10 is rejected under similar rationale to claim 5.

Regarding claim 15:
	Claim 15 is directed towards the apparatus of claim 12 that is further limited to perform the similar features to claim 5. As such, claim 15 is rejected under similar rationale to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471